                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    RICHARD L. BAILEY and GAIL BAILEY,                CASE NO. C18-1405-JCC
      individually and as husband and wife,
10
                                                        MINUTE ORDER
11                          Plaintiffs,
             v.
12
      RREEF AMERICA, L.L.C., a Delaware limited
13    liability company, et al.,
14                          Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to amend the
19   complaint (Dkt. No. 15). The Court hereby GRANTS Plaintiffs leave to amend the complaint to
20   add RREEF America Reit II Portfolio, LP as a defendant.
21          DATED this 23rd day of December 2019.
22
                                                          William M. McCool
23                                                        Clerk of Court

24                                                        s/Tomas Hernandez
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     C18-1405-JCC
     PAGE - 1
